     Case 1:19-cv-04355-MLB Document 2 Filed 09/27/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


CAMILLE FITZSIMMONDS,

        Plaintiff,

v.                                            CIVIL ACTION FILE NO.

AMERICAN MORTGAGE                             1:19-cv-4355-MLB
INVESTMENT PARTNERS
MANAGEMENT, LLC,

        Defendant.


                                     ORDER

       This case is presently before the undersigned only for a determination of

Plaintiff Camille Fitzsimmonds’s eligibility for in forma pauperis status. Having

reviewed Fitzsimmonds’s application, [Doc. 1], I find that she meets the financial

requirements for IFP status, and GRANT the request to proceed IFP pursuant to

28 U.S.C. § 1915(a). This case is a wrongful foreclosure action that seeks an

emergency temporary restraining order and other injunctive relief to halt

dispossessory proceedings. [See Doc. 1-1.] Based upon Fitzsimmonds’s request

for injunctive relief, the matter is not automatically referred to a Magistrate Judge
   Case 1:19-cv-04355-MLB Document 2 Filed 09/27/19 Page 2 of 2




for resolution. Accordingly, I defer to the District Judge any determination as to

whether the filing is frivolous, including whether this Court has subject matter

jurisdiction, and ought to be dismissed under 28 U.S.C. § 1915(e)(2)(B), along with

any instructions to the parties regarding service and case management.

      IT IS SO ORDERED this 27th day of September, 2019.



                                   ____________________________________
                                   JOHN K. LARKINS III
                                   United States Magistrate Judge




                                        2
